Exhibit 4.1

APPENDIX D




[NAME OF CORPORATION]

Warrant No. ___

WARRANT TO PURCHASE COMMON STOCK

VOID AFTER 5:00 P.M., EASTERN TIME,

ON THE EXPIRATION DATE

THIS WARRANT AND ANY SHARES ACQUIRED UPON THE EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND
MAY NOT BE SOLD, PLEDGED, HYPOTHECATED, DONATED OR OTHERWISE TRANSFERRED WITHOUT
COMPLIANCE WITH THE REGISTRATION OR QUALIFICATION PROVISIONS OF APPLICABLE
FEDERAL AND STATE SECURITIES LAWS OR WITHOUT DELIVERING AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

FOR VALUE RECEIVED, ____________, a ____________ corporation (the “Company”),
hereby agrees to sell upon the terms and on the conditions hereinafter set
forth, at any time commencing on the date hereof but no later than 5:00 p.m.,
Eastern Time, on __________ __, 2010 (the “Expiration Date”), to
______________________, or his, her or its registered assigns (the “Holder”),
under the terms as hereinafter set forth, ____________ (_____) fully paid and
non-assessable shares of the Company’s Common Stock, par value $.___ per share
(the “Common Stock”), at a purchase price per share of $1.00 (the “Warrant
Price”), pursuant to the terms and conditions set forth in this warrant (this
“Warrant”).  The number of shares of Common Stock issued upon exercise of this
Warrant (“Warrant Shares”) and the Warrant Price are subject to adjustment in
certain events as hereinafter set forth.  

This Warrant is one of a series of the Company’s Warrants to purchase Common
Stock issued pursuant to the Company’s Confidential Private Placement
Memorandum, dated July 24, 2006, as the same may be supplemented from time to
time, to investors.

1.

Exercise of Warrant.

(a) The Holder may exercise this Warrant according to the terms and conditions
set forth herein by delivering to the Company, at the address set forth in
Section 13 prior to 5:00 p.m., Eastern Time, on the Expiration Date (i) this
Warrant, (ii) the Subscription Form attached hereto as Exhibit A (the
“Subscription Form”) (having then been duly executed by the Holder), (iii) cash,
a certified check or a bank draft in payment of the purchase price, in lawful
money of the United States of America, for the number of Warrant Shares
specified in the Subscription Form.

(b)  This Warrant may be exercised in whole or in part so long as any exercise
in part hereof would not involve the issuance of fractional Warrant Shares.  If
exercised in part, the Company shall deliver to the Holder a new Warrant,
identical in form to this Warrant, in the name of the Holder, evidencing the
right to purchase the number of Warrant Shares as to which this Warrant has not
been exercised, which new Warrant shall be signed by the Chief Executive Officer
or President of the Company.  The term Warrant as used herein shall include any
subsequent Warrant issued as provided herein.  





D-1







--------------------------------------------------------------------------------

(c) No fractional Warrant Shares or scrip representing fractional Warrant Shares
shall be issued upon the exercise of this Warrant.  The Company shall pay cash
in lieu of such fractional Warrant Shares.  The price of a fractional Warrant
Share shall equal the product of (i) the closing price of the Common Stock on
the exchange or market on which the Common Stock is then traded (if the Common
Stock is not then publicly traded, then upon the fair market value per share of
the Common Stock (as determined by the Company’s Board of Directors)), and (ii)
the applicable fraction.

(d) In the event of any exercise of the rights represented by this Warrant, a
certificate or certificates for Warrant Shares so purchased, registered in the
name of the Holder on the stock transfer books of the Company, shall be
delivered to the Holder within a reasonable time after such rights shall have
been so exercised.  The person or entity in whose name any certificate for
Warrant Shares is issued upon exercise of the rights represented by this Warrant
shall for all purposes be deemed to have become the holder of record of such
Warrant Shares immediately prior to the close of business on the date on which
the Warrant was surrendered and payment of the Warrant Price and any applicable
taxes was made, irrespective of the date of delivery of such certificate, except
that, if the date of such surrender and payment is a date when the stock
transfer books of the Company are closed, such person shall be deemed to have
become the holder of such shares at the opening of business on the next
succeeding date on which the Company’s stock transfer books are open.  Except as
provided in Section 4 hereof, the Company shall pay any and all documentary
stamp or similar issue or transfer taxes payable in respect of the issue or
delivery of Warrant Shares on exercise of this Warrant.

2.

Disposition of Warrant Shares and Warrant.

(a) The Holder hereby acknowledges that: (i) this Warrant and any Warrant Shares
purchased pursuant hereto are not being registered (A) under the Securities Act
of 1933 (the “Act”) on the ground that the issuance of this Warrant is exempt
from registration under Section 4(2) of the Act as not involving any public
offering, or (B) under any applicable state securities law because the issuance
of this Warrant does not involve any public offering; and (ii) that the
Company’s reliance on the registration exemption under Section 4(2) of the Act
and under applicable state securities laws is predicated in part on the
representations hereby made to the Company by the Holder.  The Holder represents
and warrants that he, she or it is acquiring this Warrant and will acquire
Warrant Shares for investment for his, her or its own account, with no present
intention of dividing his, her or its participation with others or reselling or
otherwise distributing this Warrant or Warrant Shares.

(b) The Holder hereby agrees that he, she or it will not sell, transfer, pledge
or otherwise dispose of (collectively, “Transfer”) all or any part of this
Warrant and/or Warrant Shares unless and until he, she or it shall have first
have given notice to the Company describing such Transfer and furnished to the
Company (i) a statement from the transferee, whereby the transferee represents
and warrants that he, she, or it is acquiring this Warrant and will acquire
Warrant Shares, as applicable, for investment for his, her or its own account,
with no present intention of dividing his, her or its participation with others
or reselling or otherwise distributing this Warrant or Warrant Shares, as
applicable, and either (ii) an opinion, reasonably satisfactory to counsel for
the Company, of counsel (skilled in securities matters, selected by the Holder
and reasonably satisfactory to the Company) to the effect that the proposed
Transfer may be made without registration under the Act and without registration
or qualification under any state law, or (iii) an interpretative letter from the
U.S. Securities and Exchange Commission to the effect that no enforcement action
will be recommended if the proposed sale or transfer is made without
registration under the Act.  





D-2







--------------------------------------------------------------------------------




(c) If, at the time of issuance of Warrant Shares, no registration statement is
in effect with respect to such shares under applicable provisions of the Act,
the Company may, at its election, require that (i) the Holder provide written
reconfirmation of the Holder’s investment intent to the Company, and (ii) any
stock certificate evidencing Warrant Shares shall bear legends reading
substantially as follows:

“THE SALE, TRANSFER, PLEDGE OR OTHER DISPOSITION OF THE SHARES REPRESENTED BY
THIS CERTIFICATE IS SUBJECT TO CERTAIN RESTRICTIONS SET FORTH IN THE WARRANT
PURSUANT TO WHICH THESE SHARES WERE PURCHASED FROM THE COMPANY.  COPIES OF SUCH
RESTRICTIONS ARE ON FILE AT THE PRINCIPAL OFFICES OF THE COMPANY.  NO TRANSFER
OF SUCH SHARES OR OF THIS CERTIFICATE (OR OF ANY SHARES OR OTHER SECURITIES (OR
CERTIFICATES THEREFOR) ISSUED IN EXCHANGE FOR OR IN RESPECT OF SUCH SHARES)
SHALL BE EFFECTIVE UNLESS AND UNTIL THE TERMS AND CONDITIONS SET FORTH IN THE
WARRANT HAVE BEEN COMPLIED WITH.”

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933 (THE “ACT”) OR AN OPINION OF COUNSEL SATISFACTORY TO THE
ISSUER OF THIS CERTIFICATE THAT REGISTRATION IS NOT REQUIRED UNDER THE ACT.”

In addition, so long as the foregoing legend may remain on any stock certificate
evidencing Warrant Shares, the Company may maintain appropriate “stop transfer”
orders with respect to such certificates and the shares represented thereby on
its books and records and with those to whom it may delegate registrar and
transfer functions.

3.

Reservation of Shares.  The Company hereby agrees that at all times there shall
be reserved for issuance upon the exercise of this Warrant such number of shares
of the Common Stock as shall be required for issuance upon exercise of this
Warrant.  The Company further agrees that all Warrant Shares will be duly
authorized and will, upon issuance and payment of the exercise price therefor,
be validly issued, fully paid and non-assessable, free from all taxes, liens,
charges and encumbrances with respect to the issuance thereof, other than taxes,
if any, in respect of any transfer occurring contemporaneously with such
issuance and other than transfer restrictions imposed by federal and state
securities laws.





D-3







--------------------------------------------------------------------------------




4.

Exchange, Transfer or Assignment of Warrant.  Subject to Section 2, this Warrant
is exchangeable, without expense, at the option of the Holder, upon presentation
and surrender hereof to the Company or at the office of its stock transfer
agent, if any, for other Warrants of the Company (“Warrants”) of different
denominations, entitling the Holder or Holders thereof to purchase in the
aggregate the same number of Warrant Shares purchasable hereunder.  Subject to
Section 2, upon surrender of this Warrant to the Company or at the office of its
stock transfer agent, if any, with the Assignment Form attached hereto as
Exhibit B (the “Assignment Form”) duly executed and funds sufficient to pay any
transfer tax, the Company shall, without charge, execute and deliver a new
Warrant in the name of the assignee named in the Assignment Form and this
Warrant shall promptly be canceled.  Subject to Section 2, this Warrant may be
divided or combined with other Warrants that carry the same rights upon
presentation hereof at the office of the Company or at the office of its stock
transfer agent, if any, together with a written notice specifying the names and
denominations in which new Warrants are to be issued and signed by the Holder
hereof.

5.

Capital Adjustments.  This Warrant is subject to the following further
provisions:

(a)

Recapitalization, Reclassification and Succession.  If any recapitalization of
the Company or reclassification of its Common Stock or any merger or
consolidation of the Company into or with a corporation or other business
entity, or the sale or transfer of all or substantially all of the Company’s
assets or of any successor corporation’s assets to any other corporation or
business entity (any such corporation or other business entity being included
within the meaning of the term “successor corporation”) shall be effected, at
any time while this Warrant remains outstanding and unexpired, then, as a
condition of such recapitalization, reclassification, merger, consolidation,
sale or transfer, lawful and adequate provision shall be made whereby the Holder
of this Warrant thereafter shall have the right to receive upon the exercise
hereof as provided in Section 1 and in lieu of the Warrant Shares immediately
theretofore issuable upon the exercise of this Warrant, such shares of capital
stock, securities or other property as may be issued or payable with respect to
or in exchange for the number of outstanding shares of Common Stock equal to the
number of Warrant Shares immediately theretofore issuable upon the exercise of
this Warrant had such recapitalization, reclassification, merger, consolidation,
sale or transfer not taken place, and in each such case, the terms of this
Warrant shall be applicable to the shares of stock or other securities or
property receivable upon the exercise of this Warrant after such consummation.

(b)

Subdivision or Combination of Shares.  If the Company at any time while this
Warrant remains outstanding and unexpired shall subdivide or combine its Common
Stock, the number of Warrant Shares purchasable upon exercise of this Warrant
shall be proportionately adjusted.

(c)

Stock Dividends and Distributions.  If the Company at any time while this
Warrant is outstanding and unexpired shall issue or pay the holders of its
Common Stock, or take a record of the holders of its Common Stock for the
purpose of entitling them to receive, a dividend payable in, or other
distribution of, Common Stock, then the number of Warrant Shares purchasable
upon exercise of this Warrant shall be adjusted to the number of shares of
Common Stock that Holder would have owned immediately following such action had
this Warrant been exercised immediately prior thereto.





D-4







--------------------------------------------------------------------------------




(d)

Exercise Price Adjustment.    (i)  If, prior to exercise of this Warrant, the
Company has issued, or shall be deemed to have issued, Additional Shares of
Common Stock (as defined below) for a consideration per share of less than the
then applicable Adjustment Trigger Price (as defined below) or with a per share
conversion, exercise or exchange price of less than the then applicable
Adjustment Trigger Price (each, a “Triggering Issuance” and such lesser
consideration or per share conversion, exercise or exchange price, the
“Triggering Issuance Price”), then the Warrant Price will be adjusted to equal
the Triggering Issuance Price multiplied by 1.33 (the “Adjusted Warrant Price”).
 Thereafter, unless and until further adjusted pursuant to this Section 5(d) or
Section 5(e) hereof, the Warrant Price shall equal the Adjusted Warrant Price
and the Adjustment Trigger Price shall equal the Triggering Issuance Price.  The
“Adjustment Trigger Price” shall be $.75 on the date hereof and be subject to
adjustment as set forth in this Section 5(d) and Section 5(e).

(ii)

As used herein, “Additional Shares” shall mean all shares of Common Stock, or
any stock options, warrants, convertible securities or other rights to purchase
or acquire shares of Common Stock (“Common Stock Equivalents”), issued or deemed
to be issued by the Company after the date hereof; provided, however, that
issuances or deemed issuances described in subsections (a), (b) or (c) of this
Section 5 shall not be deemed issuances of Additional Shares of Common Stock.

(e)

Price Adjustments.  Whenever the number of Warrant Shares purchasable upon
exercise of this Warrant is adjusted pursuant to Sections 5(a), 5(b) or 5(c),
the then applicable Warrant Price and then applicable Adjustment Trigger Price
shall be proportionately adjusted.

(f)

Certain Shares Excluded.  The number of shares of Common Stock outstanding at
any given time for purposes of the adjustments set forth in this Section 5 shall
exclude any shares then directly or indirectly held in the treasury of the
Company.

(g)

Deferral and Cumulation of De Minimis Adjustments.  The Company shall not be
required to make any adjustment pursuant to this Section 5 if the amount of such
adjustment would be less than one percent (1%) of the Warrant Price in effect
immediately before the event that would otherwise have given rise to such
adjustment.  In such case, however, any adjustment that would otherwise have
been required to be made shall be made at the time of and together with the next
subsequent adjustment which, together with any adjustment or adjustments so
carried forward, shall amount to not less than one percent (1%) of the Warrant
Price in effect immediately before the event giving rise to such next subsequent
adjustment.  All calculations under this Section 5 shall be made to the nearest
cent or to the nearest one-hundredth of a share, as the case may be, but in no
event shall the Company be obligated to issue fractional Warrant Shares or
fractional portions of any securities upon the exercise of the Warrant.

(h)

Duration of Adjustment.  Following each computation or readjustment as provided
in this Section 5, the new adjusted Warrant Price and number of Warrant Shares
purchasable upon exercise of this Warrant shall remain in effect until a further
computation or readjustment thereof is required.





D-5







--------------------------------------------------------------------------------

6.

Redemption.

(a)

Optional Redemption.

Provided that the Registration Statement is then effective, the Company may
redeem this Warrant for the Redemption Price:

(i)

any time after the average Closing Bid Price of the Company’s Common Stock
exceeds $3.00 per share for a period of 20 Trading Days ending within 15 days of
the Notice Date; or

(ii)

if the Company reports revenues of at least $3,000,000 during the Reporting
Period, at any time thereafter.

(b)

Redemption Procedures.

Not less than 30 days before any Redemption Date, written notice shall be given
to the Holder of this Warrant specifying the number of Warrant Shares underlying
this Warrant to be redeemed, the paragraph of this Section 6 pursuant to which
such redemption shall be made and the place and date of such redemption, which
date shall not be a day on which banks in the City of New York are required or
authorized to close.  If such notice of redemption shall have been duly given
and if on or before such Redemption Date the funds necessary for redemption
shall have been set aside so as to be and continue to be available therefor,
then, notwithstanding that this Warrant shall not have been surrendered for
cancellation, after the close of business on such Redemption Date, the Warrant
Shares so called for redemption shall no longer be Warrant Shares and all rights
with respect to such Warrant Shares shall forthwith after the close of business
on the Redemption Date cease, except only the right of the Holder to receive,
upon presentation of this Warrant, the Redemption Price therefor, without
interest thereon.

(c)

Definitions.

For the purposes of this Section 6, the following definitions shall apply:




“Closing Bid Price” shall mean as of any date, the last closing bid price on the
Principal Market, as reported by Bloomberg, or, if the Principal Market begins
to operate on an extended hours basis and does not designate the closing bid
price then the last bid price  prior to 4:00:00 p.m., New York Time, as reported
by Bloomberg, or, if the Principal Market is not the principal securities
exchange or trading market for such security, the last closing bid price on the
Eligible Market that is the principal securities exchange or trading market
where such security is listed or traded as reported by Bloomberg, or if the
foregoing do not apply, the last closing bid price of such security in the
over-the-counter market on the electronic bulletin board for such security as
reported by Bloomberg, or, if no closing bid price is reported for such security
by Bloomberg, the average of the bid prices of any market makers for such
security as reported in the "pink sheets" by Pink Sheets LLC (formerly the
National Quotation Bureau, Inc.).




“Eligible Market” shall mean the Principal Market, the Nasdaq National Market,
the Nasdaq Capital Market, the New York Stock Exchange, Inc. or the American
Stock Exchange.




“Notice Date” shall mean the date on which written notice is given to the Holder
of this Warrant pursuant to this Section 6.




“Principal Market” shall mean means the National Association of Securities
Dealers, Inc.’s OTC Bulletin Board.





D-6







--------------------------------------------------------------------------------




“Redemption Date” shall mean the date set by the Company for redemption of this
Warrant.




“Redemption Price” shall mean $.05 per Warrant Share




“Registration Statement” shall mean the registration statement registering the
Warrant Shares to be filed by the Company.




“Reporting Period” shall mean the four full fiscal quarters immediately
following the date of this Warrant.




“Trading Day” shall mean any day on which trading in the Common Stock is
reported on the Principal Market, or, if the Principal Market is not the
principal trading market for the Common Stock, then on the Eligible Market that
is the principal securities exchange or securities market on which the Common
Stock is then traded; provided that "Trading Day" shall not include any day on
which the Common Stock is scheduled to trade on such exchange or market for less
than 4.5 hours or any day that the Common Stock is suspended from trading during
the final hour of trading on such exchange or market (or if such exchange or
market does not designate in advance the closing time of trading on such
exchange or market, then during the hour ending at 4:00:00 p.m., New York Time).




7.

Notice to Holders.

(a)

Notice of Record Date.  In case:

(i) the Company shall take a record of the holders of its Common Stock (or other
stock or securities at the time receivable upon the exercise of this Warrant)
for the purpose of entitling them to receive any dividend (other than a cash
dividend payable out of earned surplus of the Company) or other distribution, or
any right to subscribe for or purchase any shares of stock of any class or any
other securities, or to receive any other right;

(ii) of any capital reorganization of the Company, any reclassification of the
capital stock of the Company, any consolidation with or merger of the Company
into another corporation, or any conveyance of all or substantially all of the
assets of the Company to another corporation; or

(iii) of any voluntary dissolution, liquidation or winding-up of the Company;





D-7







--------------------------------------------------------------------------------

then, and in each such case, the Company will mail or cause to be mailed to the
Holder hereof at the time outstanding a notice specifying, as the case may be,
(i) the date on which a record is to be taken for the purpose of such dividend,
distribution or right, and stating the amount and character of such dividend,
distribution or right, or (ii) the date on which such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation or
winding-up is to take place, and the time, if any, is to be fixed, as of which
the holders of record of Common Stock (or such stock or securities at the time
receivable upon the exercise of this Warrant) shall be entitled to exchange
their shares of Common Stock (or such other stock or securities) for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, conveyance, dissolution or winding-up.  Such notice shall
be mailed at least ten (10) calendar days prior to the record date therein
specified, or if no record date shall have been specified therein, at least ten
(10) days prior to such specified date.

(b)

Certificate of Adjustment. Whenever any adjustment shall be made pursuant to
Section 5 hereof, the Company shall promptly make available and have on file for
inspection a certificate signed by its Chairman, Chief Executive Officer,
President or a Vice President, setting forth in reasonable detail the event
requiring the adjustment, the amount of the adjustment, the method by which such
adjustment was calculated and the Warrant Price and number of Warrant Shares
purchasable upon exercise of this Warrant after giving effect to such
adjustment.

7.

Loss, Theft, Destruction or Mutilation.  Upon receipt by the Company of evidence
satisfactory to it, in the exercise of its reasonable discretion, of the
ownership and the loss, theft, destruction or mutilation of this Warrant and, in
the case of loss, theft or destruction, of indemnity reasonably satisfactory to
the Company and, in the case of mutilation, upon surrender and cancellation
thereof, the Company will execute and deliver in lieu thereof, without expense
to the Holder, a new Warrant of like tenor dated the date hereof.

8.

Warrant Holder Not a Stockholder.  The Holder of this Warrant, as such, shall
not be entitled by reason of this Warrant to any rights whatsoever as a
stockholder of the Company, including but not limited to voting rights.

9.

Registration Rights.  Warrant Shares will be accorded the registration rights
under the Act set forth in that certain Subscription Agreement between the
Company and the original Holder pursuant to which this Warrant was originally
issued.

10.

Notices.   Any notice provided for in this Warrant must be in writing and must
be either personally delivered, mailed by first class mail (postage prepaid and
return receipt requested), or sent by reputable overnight courier service
(charges prepaid) to the recipient at the address below indicated:




If to the Company:

____________

89 Cabot Court, Suite L

Hauppauge, New York  11788

Attention:  President




If to the Holder:




To the address of such Holder set forth on the books and records of the Company.





D-8







--------------------------------------------------------------------------------




or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Warrant will be deemed to have been given (a) if personally
delivered, upon such delivery, (b) if mailed, five days after deposit in the
U.S. mail, or (c) if sent by reputable overnight courier service, one business
day after such services acknowledges receipt of the notice.




11.

Choice of Law.  THIS WARRANT IS ISSUED UNDER AND SHALL FOR ALL PURPOSES BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE,
WITHOUT GIVING EFFECT TO ITS CONFLICTS OF LAW RULES.

12.

Submission to Jurisdiction.  EACH OF THE HOLDER AND THE COMPANY SUBMITS TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN THE COUNTY OF NEW CASTLE,
STATE OF DELAWARE, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS WARRANT AND AGREES THAT ALL CLAIMS IN RESPECT OF THE ACTION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN ANY SUCH COURT.  EACH OF THE HOLDER AND THE
COMPANY ALSO AGREE NOT TO BRING ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS WARRANT IN ANY OTHER COURT.  EACH OF THE PARTIES WAIVES ANY
DEFENSE OF INCONVENIENT FORUM TO THE MAINTENANCE OF ANY ACTION OR PROCEEDING SO
BROUGHT AND WAIVES ANY BOND, SURETY, OR OTHER SECURITY THAT MIGHT BE REQUIRED OF
ANY OTHER PARTY WITH RESPECT THERETO.





D-9







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has duly caused this Warrant to be signed on its
behalf, in its corporate name and by a duly authorized officer, as of this ___
day of __________, 2006.

[NAME OF CORPORATION]

By: __________________________________

Name:

Title:





D-10







--------------------------------------------------------------------------------

EXHIBIT A

SUBSCRIPTION FORM

____________

89 Cabot Court, Suite L

Hauppauge, New York 11788

Attention:  President

The undersigned hereby (1) irrevocably elects to exercise his, her or its rights
to purchase ____________ shares of the common stock, par value $.___ per share
(“Common Stock”), of ____________, a ____________ corporation, covered by the
attached Warrant, (2) makes payment in full of the purchase price therefore by
enclosure of cash, a certified check or bank draft, (3) requests that
certificates for such shares of Common Stock be issued in the name of:

(Please print the Warrant holder’s name, address and Social Security/Tax
Identification Number)

________________________________________________

________________________________________________

________________________________________________

and (4) if such number of shares of Common Stock shall not be all the shares
receivable upon exercise of the attached Warrant, requests that a new Warrant
for the balance of the shares covered by the attached Warrant be registered in
the name of, and delivered to:

(Please print name, address and Social Security/Tax Identification Number)

________________________________________________

________________________________________________

________________________________________________

In lieu of receipt of a fractional share of Common Stock, the undersigned will
receive a check representing payment therefor.

Dated:  _____________________

_________________________________

PRINT WARRANT HOLDER NAME

_________________________________

Name:

Title:




Witness:

____________________________





D-11







--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT FORM

____________

89 Cabot Court, Suite L

Hauppauge, New York 11788

Attention:  President




FOR VALUE RECEIVED, _______________________ hereby sells, assigns and transfers
unto




(Please print assignee’s name, address and Social Security/Tax Identification
Number)

________________________________________________

________________________________________________

________________________________________________

the right to purchase the common stock, par value $.___ per share, of
____________, a ____________ corporation (the “Company”), represented by this
Warrant to the extent of shares as to which such right is exercisable and does
hereby irrevocably constitute and appoint ____________________________,
Attorney, to transfer the same on the books of the Company with full power of
substitution in the premises.

Dated:  _____________________

_________________________________

PRINT WARRANT HOLDER NAME

_________________________________

Name:

Title:




Witness:

____________________________












D-12





